DETAILED ACTION
The applicant’s amendment filed on November 18, 2021 was received.  Claims 1-6 were cancelled.  Claim 7 was amended.  New claims 8-14 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s cancellation of claims 1-5, the Examiner withdraws the previously set forth rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Matsuo as detailed in the Office action dated August 19, 2021.

In view of Applicant’s cancellation of claim 6, the Examiner withdraws the previously set forth rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Sudano as detailed in the Office action dated August 19, 2021.

In view of Applicant’s amendment of claim 7, the Examiner withdraws the previously set forth rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Mizuno as detailed in the Office action dated August 19, 2021.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. (hereinafter “Tomura”) (U.S. Pub. No. 2017/0207482A1) in view of Matsuo et al. (hereinafter “Matsuo”) (U.S. Pub. No. 2014/0120423A1, already of record).
Regarding claims 7 and 11-13, Tomura teaches a method for manufacturing an all-solid-state battery including: forming a first active material layer on each of a right face and a reverse face of a first current collector; forming a solid electrolyte layer on each said first active material layer formed in the forming; arranging a second active material layer arranged on a base material, onto each said solid electrolyte layer formed in the forming, in a manner that the solid electrolyte layer and the second active material layer have contact with each other; forming a stack by removing each said base material having contact with the second active material layer (first stack forming step);
carrying out a roll press on the stack (second stack forming step); and 
arranging a second current collector on each said second active material layer of the stack on which the roll press is carried out (current collector placing step).
Tomura is silent as to an electron conductive layer.
Matsuo teaches an electrode for a lithium secondary battery wherein a coating layer is provided between an electrode mixture and a metal foil current collector (see paragraph 81).  The coating layer is composed of conductive particles and a binder (agglutinate of particles) (see paragraph 88).  As conductive particles, metal powders of gold, silver, copper, nickel or aluminum may be used (metal particles) (see paragraph 90).  The thickness of the coating layer is preferably 5 μm or less and contains conductive particles in an amount of 30 to 90% by mass (see paragraphs 95 and 118).  The electrode of Matsuo may be utilized in a lithium secondary battery having a solid 
In the combination of Tomura with Matsuo, since Tomura carries out a roll press of the stack before arranging a second current collector on each second active material layer, one of ordinary skill in the art would expect the coating layer to be applied to the second active material layers prior to the carrying out of the roll press (placing the metal particles or metal on the active material layer).
Regarding claim 8, Tomura teaches that a linear pressure of the roll press may be no less than 19.6 kN/cm, which is equivalent to approximately 2 ton/cm (see paragraph 44).  Given an absolutely minimum value of 2 ton/cm, one of ordinary skill in the art would expect a suitable linear to be 3 ton/cm or more.
Regarding claim 9, Matsuo teaches that the coating layer may be formed using a coating liquid (see paragraph 60).
Regarding claim 10, although Matsuo does not explicitly teach an electron conductivity of the coating layer of 1 x 103 S/cm or more, or 2.1 x 104 S/cm or more at 25°C, one of ordinary skill in the art would expect the coating layer of Matsuo to exhibit the claimed electron conductivity because the coating layer of Matsuo is substantially identical in structure and composition to the claimed electron conductive layer.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura and Matsuo as applied to claims 7-13 above, and further in view of Sudano et al. (hereinafter “Sudano”) (U.S. Pub. No. 2004/0126663A1, already of record).
Regarding claim 14, Matsuo does not explicitly teach an adhesive layer formed between the current collector and the electron conductive layer.
Sudano teaches a current collector comprising a polymer support film having deposited thereon a conductive metallic layer (adhesive layer).  The conductive metallic layer is thereafter protected by a protective metallic layer (see paragraph 26).  The protective layer is electronically conductive (see paragraph 29).  As a polymer support film, a conductive polymer support film may be used having a sufficient amount of a conductive material so as to be conductive and therefore increase the overall conductivity of a current collector (see paragraph 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the layered current collector structure of Sudano in the second current collectors of Tomura because Sudano teaches that the protective layer serves as a barrier between the corrosion or passivation effect of the electrode material while also contributing to the electronic conductivity of the current collector (see paragraph 29).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727